Wells Fargo Loan No. 33-0911464

EXHIBIT 10.60

GUARANTY OF RECOURSE OBLIGATIONS

FOR VALUE RECEIVED, and to induce Lenders (as defined in the Loan Agreement
(hereinafter defined)), to lend to Alexander’s of Kings, LLC, Kings Parking,
LLC, and Alexander’s Kings Plaza, LLC, each a Delaware limited liability
company, each having its principal place of business at c/o Alexander’s, Inc.,
210 Route 4 East, Paramus, New Jersey 07652 (individually and/or collectively
(as the context may require) referred to herein as “Borrower”), the aggregate
principal sum of TWO HUNDRED AND FIFTY MILLION AND NO/100 DOLLARS
($250,000,000.00) (the “Loan”), evidenced by those certain Promissory Notes from
Borrower, dated as of the date hereof, in the aggregate principal amount of
$250,000,000.00 (as each of the same may hereafter be amended, modified,
extended, severed, assigned, renewed or restated, and including any substitute
or replacement notes executed pursuant to the Loan Agreement, individually
and/or collectively (as the context requires), the “Note”) and that certain Loan
Agreement dated the date hereof among Borrower, the lenders named therein, and
Administrative Agent (defined below) (as the same may be amended, restated,
replaced or otherwise modified the “Loan Agreement”) and secured by a certain
mortgage, dated as of the date hereof (together with any and all extensions,
renewals, substitutions, replacements, amendments, modifications and/or
restatements thereof, the “Security Instrument”, the Note, the Loan Agreement,
the Security Instrument and any and all documents or instruments now or
hereafter executed in connection with the Loan are collectively herein referred
to as the “Loan Documents”).  Capitalized terms not otherwise defined herein
have the meanings set forth in the Loan Agreement.


1.                  AS OF THIS 10TH DAY OF JUNE, 2011, THE UNDERSIGNED,
ALEXANDER’S, INC., A DELAWARE CORPORATION, HAVING AN ADDRESS AT 210 ROUTE 4
EAST, PARAMUS, NEW JERSEY 07652 (REFERRED TO HEREIN AS “GUARANTOR”), HEREBY
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS (IN SUCH
CAPACITY, TOGETHER WITH ITS SUCCESSORS AND/OR ASSIGNS IN SUCH CAPACITY,
“ADMINISTRATIVE AGENT”), AND LENDERS THE PROMPT AND UNCONDITIONAL PAYMENT OF THE
GUARANTEED OBLIGATIONS (HEREINAFTER DEFINED).


2.                  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS IS A
CONTINUING GUARANTY AND THAT THE OBLIGATIONS OF GUARANTOR HEREUNDER ARE AND
SHALL BE ABSOLUTE UNDER ANY AND ALL CIRCUMSTANCES, WITHOUT REGARD TO THE
VALIDITY, REGULARITY OR ENFORCEABILITY OF THE NOTE, THE LOAN AGREEMENT, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, A TRUE COPY OF EACH OF SAID
DOCUMENTS GUARANTOR HEREBY ACKNOWLEDGES HAVING RECEIVED AND REVIEWED.


3.                  THE TERM “DEBT” AS USED IN THIS GUARANTY OF RECOURSE
OBLIGATIONS (THIS “GUARANTY”) SHALL MEAN THE PRINCIPAL SUM EVIDENCED BY THE NOTE
AND SECURED BY THE SECURITY INSTRUMENT, OR SO MUCH THEREOF AS MAY BE OUTSTANDING
FROM TIME TO TIME, TOGETHER WITH INTEREST THEREON AT THE RATE OF INTEREST
SPECIFIED IN THE LOAN AGREEMENT AND ALL OTHER SUMS WHICH MAY OR SHALL BECOME DUE
AND PAYABLE PURSUANT TO THE PROVISIONS OF THE NOTE, THE LOAN AGREEMENT, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS.

 

--------------------------------------------------------------------------------

 

 

 


4.                  THE TERM “GUARANTEED OBLIGATIONS” AS USED IN THIS GUARANTY
SHALL MEAN ALL OBLIGATIONS AND LIABILITIES OF BORROWER FOR WHICH BORROWER SHALL
BE PERSONALLY LIABLE PURSUANT TO ARTICLE XIII OF THE LOAN AGREEMENT.


5.                  ANY INDEBTEDNESS OF BORROWER TO GUARANTOR NOW OR HEREAFTER
EXISTING (INCLUDING, BUT NOT LIMITED TO, ANY RIGHTS TO SUBROGATION GUARANTOR MAY
HAVE AS A RESULT OF ANY PAYMENT BY GUARANTOR UNDER THIS GUARANTY), TOGETHER WITH
ANY INTEREST THEREON, SHALL BE, AND SUCH INDEBTEDNESS IS, HEREBY DEFERRED,
POSTPONED AND SUBORDINATED TO THE PRIOR PAYMENT IN FULL OF THE DEBT.  UNTIL
PAYMENT IN FULL OF THE DEBT (AND INCLUDING INTEREST ACCRUING ON THE NOTE AFTER
THE COMMENCEMENT OF A PROCEEDING BY OR AGAINST BORROWER UNDER THE BANKRUPTCY
CODE, WHICH INTEREST THE PARTIES AGREE SHALL REMAIN A CLAIM THAT IS PRIOR AND
SUPERIOR TO ANY CLAIM OF GUARANTOR NOTWITHSTANDING ANY CONTRARY PRACTICE, CUSTOM
OR RULING IN CASES UNDER THE BANKRUPTCY CODE GENERALLY), GUARANTOR AGREES NOT TO
ACCEPT ANY PAYMENT OR SATISFACTION OF ANY KIND OF INDEBTEDNESS OF BORROWER TO
GUARANTOR AND HEREBY ASSIGNS SUCH INDEBTEDNESS TO ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF LENDERS, INCLUDING THE RIGHT TO FILE A PROOF OF CLAIM AND TO VOTE
THEREON IN CONNECTION WITH ANY SUCH PROCEEDING UNDER THE BANKRUPTCY CODE,
INCLUDING THE RIGHT TO VOTE ON ANY PLAN OF REORGANIZATION.  FURTHER, IF
GUARANTOR SHALL COMPRISE MORE THAN ONE PERSON, FIRM OR CORPORATION, GUARANTOR
AGREES THAT UNTIL SUCH PAYMENT IN FULL OF THE DEBT, (A) NO ONE OF THEM SHALL
ACCEPT PAYMENT FROM THE OTHERS BY WAY OF CONTRIBUTION ON ACCOUNT OF ANY PAYMENT
MADE HEREUNDER BY SUCH PARTY TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
LENDERS, (B) NO ONE OF THEM WILL TAKE ANY ACTION TO EXERCISE OR ENFORCE ANY
RIGHTS TO SUCH CONTRIBUTION, AND (C) IF ANY OF GUARANTOR SHOULD RECEIVE ANY
PAYMENT, SATISFACTION OR SECURITY FOR ANY INDEBTEDNESS OF BORROWER TO ANY OF
GUARANTOR OR FOR ANY CONTRIBUTION BY THE OTHERS OF GUARANTOR FOR PAYMENT MADE
HEREUNDER BY THE RECIPIENT TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS,
THE SAME SHALL BE DELIVERED TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS,
IN THE FORM RECEIVED, ENDORSED OR ASSIGNED AS MAY BE APPROPRIATE FOR APPLICATION
ON ACCOUNT OF, OR AS SECURITY FOR, THE DEBT AND UNTIL SO DELIVERED, SHALL BE
HELD IN TRUST FOR ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, AS SECURITY
FOR THE DEBT.


6.                  GUARANTOR AGREES THAT, WITH OR WITHOUT NOTICE OR DEMAND,
GUARANTOR WILL REIMBURSE ADMINISTRATIVE AGENT AND LENDERS, TO THE EXTENT THAT
SUCH REIMBURSEMENT IS NOT MADE BY BORROWER, FOR ALL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE COUNSEL FEES) INCURRED BY OR ON BEHALF OF ADMINISTRATIVE
AGENT AND LENDERS IN CONNECTION WITH THE COLLECTION OF THE GUARANTEED
OBLIGATIONS OR ANY PORTION THEREOF OR WITH THE ENFORCEMENT OF THIS GUARANTY.


7.                  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, ALL MONEYS AVAILABLE TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
LENDERS, FOR APPLICATION IN PAYMENT OR REDUCTION OF THE DEBT MAY BE APPLIED BY
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, IN SUCH MANNER AND IN SUCH
AMOUNTS AND AT SUCH TIME OR TIMES AND IN SUCH ORDER AND PRIORITY AS SET FORTH IN
SECTION 10.2(G) OF THE LOAN AGREEMENT OR AS OTHERWISE DETERMINED BY LENDERS IN
THEIR SOLE DISCRETION.


8.                  GUARANTOR HEREBY WAIVES NOTICE OF THE ACCEPTANCE HEREOF,
PRESENTMENT, DEMAND FOR PAYMENT, PROTEST, NOTICE OF PROTEST, OR ANY AND ALL
NOTICE OF NON-PAYMENT, NON-PERFORMANCE OR NON-OBSERVANCE, OR OTHER PROOF, OR
NOTICE OR DEMAND, WHEREBY TO CHARGE GUARANTOR THEREFOR.

2

 

--------------------------------------------------------------------------------

 

 

 


9.                  GUARANTOR FURTHER AGREES THAT THE VALIDITY OF THIS GUARANTY
AND THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL IN NO WAY BE TERMINATED,
AFFECTED OR IMPAIRED (A) BY REASON OF THE ASSERTION BY ADMINISTRATIVE AGENT (ON
BEHALF OF LENDERS) OF ANY RIGHTS OR REMEDIES WHICH IT MAY HAVE UNDER OR WITH
RESPECT TO EITHER THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENT, OR THE
OTHER LOAN DOCUMENTS, AGAINST ANY PERSON OBLIGATED THEREUNDER OR AGAINST THE
OWNER OF THE PROPERTY, (B) BY REASON OF ANY FAILURE TO FILE OR RECORD ANY OF
SUCH INSTRUMENTS OR TO TAKE OR PERFECT ANY SECURITY INTENDED TO BE PROVIDED
THEREBY, (C) BY REASON OF THE RELEASE OR EXCHANGE OF ANY PROPERTY COVERED BY THE
SECURITY INSTRUMENT OR OTHER COLLATERAL FOR THE LOAN, (D) BY REASON OF
ADMINISTRATIVE AGENT’S FAILURE TO EXERCISE, OR DELAY IN EXERCISING, ANY SUCH
RIGHT OR REMEDY OR ANY RIGHT OR REMEDY ADMINISTRATIVE AGENT, ON BEHALF OF
LENDERS, MAY HAVE HEREUNDER OR IN RESPECT TO THIS GUARANTY, (E) BY REASON OF THE
COMMENCEMENT OF A CASE UNDER THE BANKRUPTCY CODE BY OR AGAINST ANY PERSON
OBLIGATED UNDER THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENT OR THE
OTHER LOAN DOCUMENTS, OR THE DEATH OF ANY GUARANTOR, OR (F) BY REASON OF ANY
PAYMENT MADE ON THE DEBT OR ANY OTHER INDEBTEDNESS ARISING UNDER THE NOTE, THE
LOAN AGREEMENT, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, WHETHER
MADE BY BORROWER OR GUARANTOR OR ANY OTHER PERSON, WHICH IS REQUIRED TO BE
REFUNDED PURSUANT TO ANY BANKRUPTCY OR INSOLVENCY LAW; IT BEING UNDERSTOOD THAT
NO PAYMENT SO REFUNDED SHALL BE CONSIDERED AS A PAYMENT OF ANY PORTION OF THE
DEBT, NOR SHALL IT HAVE THE EFFECT OF REDUCING THE LIABILITY OF GUARANTOR
HEREUNDER.  IT IS FURTHER UNDERSTOOD, THAT IF BORROWER SHALL HAVE TAKEN
ADVANTAGE OF, OR BE SUBJECT TO THE PROTECTION OF, ANY PROVISION IN THE
BANKRUPTCY CODE, THE EFFECT OF WHICH IS TO PREVENT OR DELAY ADMINISTRATIVE
AGENT, ON BEHALF OF LENDERS, FROM TAKING ANY REMEDIAL ACTION AGAINST BORROWER,
INCLUDING THE EXERCISE OF ANY OPTION ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS,
HAS TO DECLARE THE DEBT DUE AND PAYABLE ON THE HAPPENING OF ANY DEFAULT OR EVENT
BY WHICH UNDER THE TERMS OF THE NOTE, THE LOAN AGREEMENT, THE SECURITY
INSTRUMENT OR THE OTHER LOAN DOCUMENTS, THE DEBT SHALL BECOME DUE AND PAYABLE,
ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS, MAY, AS AGAINST GUARANTOR,
NEVERTHELESS, DECLARE THE DEBT DUE AND PAYABLE AND ENFORCE ANY OR ALL OF ITS
RIGHTS AND REMEDIES AGAINST GUARANTOR PROVIDED FOR HEREIN.


10.              GUARANTOR WARRANTS AND ACKNOWLEDGES THAT: (A) LENDERS WOULD NOT
MAKE THE LOAN BUT FOR THIS GUARANTY; (B) THERE ARE NO CONDITIONS PRECEDENT TO
THE EFFECTIVENESS OF THIS GUARANTY AND THIS GUARANTY SHALL BE IN FULL FORCE AND
EFFECT AND BINDING ON GUARANTOR REGARDLESS OF WHETHER ADMINISTRATIVE AGENT
AND/OR LENDERS OBTAIN OTHER COLLATERAL OR ANY GUARANTIES FROM OTHERS OR TAKES
ANY OTHER ACTION CONTEMPLATED BY GUARANTOR; (C) GUARANTOR HAS ESTABLISHED
ADEQUATE MEANS OF OBTAINING FROM SOURCES OTHER THAN ADMINISTRATIVE AGENT AND
LENDERS, ON A CONTINUING BASIS, FINANCIAL AND OTHER INFORMATION PERTAINING TO
BORROWER’S FINANCIAL CONDITION, THE PROPERTY AND BORROWER’S ACTIVITIES RELATING
THERETO, AND THE STATUS OF BORROWER’S PERFORMANCE OF OBLIGATIONS UNDER THE LOAN
DOCUMENTS, AND GUARANTOR AGREES TO KEEP ADEQUATELY INFORMED FROM SUCH MEANS OF
ANY FACTS, EVENTS OR CIRCUMSTANCES WHICH MIGHT IN ANY WAY AFFECT GUARANTOR’S
RISKS HEREUNDER AND NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER HAS MADE
REPRESENTATION TO GUARANTOR AS TO ANY SUCH MATTERS; (D) THE MOST RECENT
FINANCIAL STATEMENTS OF GUARANTOR PREVIOUSLY DELIVERED TO ADMINISTRATIVE AGENT
AND LENDERS ARE TRUE AND CORRECT IN ALL RESPECTS, HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND FAIRLY PRESENT THE FINANCIAL CONDITION OF GUARANTOR IN
ALL MATERIAL RESPECTS AS OF THE RESPECTIVE DATES THEREOF, AND NO MATERIAL
ADVERSE CHANGE HAS OCCURRED IN THE FINANCIAL CONDITION OF GUARANTOR SINCE THE
RESPECTIVE DATES THEREOF; AND (E) GUARANTOR SHALL NOT ENGAGE IN ANY GUARANTOR
SALE OR PLEDGE (AS DEFINED IN THE LOAN AGREEMENT) (OTHER THAN THE SALE OF
PUBLICLY TRADED SECURITIES IN GUARANTOR) THAT RESULTS IN A

3

 

--------------------------------------------------------------------------------

 

 

change in Control of Guarantor unless Guarantor shall have obtained the prior
written consent of Administrative Agent and Lender (which shall not be
unreasonably withheld, conditioned or delayed) unless after giving effect to
such Guarantor Sale or Pledge, Guarantor (or the successor entity thereto) shall
be a Person that has and provides substantially the same or better experience
and expertise as Guarantor prior to such Guarantor Sale or Pledge in conducting
business of the nature currently conducted by Guarantor in respect of the
Property’s type.


11.              SO LONG AS THE LOAN OR ANY OTHER OBLIGATION GUARANTEED HEREBY
REMAINS OUTSTANDING (OTHER THAN, FOLLOWING THE TERMINATION OF THE LOAN AGREEMENT
AND ALL OTHER LOAN DOCUMENTS, CONTINGENT INDEMNIFICATION OBLIGATIONS AS TO WHICH
NO CLAIM HAS BEEN MADE), GUARANTOR SHALL PROVIDE TO ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH OF THE LENDERS (I) WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH FISCAL YEAR, FINANCIAL STATEMENTS OF GUARANTOR COVERING
THE CORRESPONDING PERIOD THEN ENDED INCLUDING A BALANCE SHEET, INCOME AND
EXPENSES, CASH FLOW AND STATEMENT OF CHANGE IN FINANCIAL POSITION, AUDITED BY A
“BIG FOUR” ACCOUNTING FIRM OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT AND (II) SUCH OTHER INFORMATION
REASONABLY REQUESTED BY ADMINISTRATIVE AGENT (ON BEHALF OF ITSELF OR ANY LENDER)
AND REASONABLY AVAILABLE TO GUARANTOR.  GUARANTOR AGREES THAT ALL FINANCIAL
STATEMENTS TO BE DELIVERED TO ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 11
SHALL: (I) BE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS; (II) PRESENT FAIRLY
THE FINANCIAL CONDITION OF GUARANTOR, IF APPLICABLE; (III) DISCLOSE ALL
LIABILITIES THAT ARE REQUIRED BY GAAP TO BE REFLECTED OR RESERVED AGAINST; AND
(IV) BE PREPARED IN ACCORDANCE WITH GAAP.  GUARANTOR AGREES THAT ALL FINANCIAL
STATEMENTS SHALL NOT CONTAIN ANY MISREPRESENTATION OR OMISSION OF A MATERIAL
FACT WHICH WOULD MAKE SUCH FINANCIAL STATEMENTS INACCURATE, INCOMPLETE OR
OTHERWISE MISLEADING IN ANY MATERIAL RESPECT.  SO LONG AS GUARANTOR IS REQUIRED
TO FILE A FORM 10-K WITH THE SECURITIES AND EXCHANGE COMMISSION, GUARANTOR MAY
COMPLY WITH THE REQUIREMENTS OF THIS SECTION 11  BY DELIVERING TO ADMINISTRATIVE
AGENT A COPY OF THE ANNUAL REPORT ON FORM 10-K OF THE GUARANTOR FOR THE RELEVANT
YEAR OR PROVIDING NOTICE TO ADMINISTRATIVE AGENT THAT THE SAME HAS BEEN FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION.


12.              GUARANTOR FURTHER COVENANTS THAT THIS GUARANTY SHALL REMAIN AND
CONTINUE IN FULL FORCE AND EFFECT AS TO ANY MODIFICATION, EXTENSION OR RENEWAL
OF THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENT, OR ANY OF THE OTHER
LOAN DOCUMENTS, THAT ADMINISTRATIVE AGENT AND LENDERS SHALL NOT BE UNDER A DUTY
TO PROTECT, SECURE OR INSURE ANY SECURITY OR LIEN PROVIDED BY THE SECURITY
INSTRUMENT OR OTHER SUCH COLLATERAL, AND THAT OTHER INDULGENCES OR FORBEARANCE
MAY BE GRANTED UNDER ANY OR ALL OF SUCH DOCUMENTS, ALL OF WHICH MAY BE MADE,
DONE OR SUFFERED WITHOUT NOTICE TO, OR FURTHER CONSENT OF, GUARANTOR.


13.              AS A FURTHER INDUCEMENT TO LENDERS TO MAKE THE LOAN AND IN
CONSIDERATION THEREOF, GUARANTOR FURTHER COVENANTS AND AGREES (A) GUARANTOR WILL
MAINTAIN A PLACE OF BUSINESS OR AN AGENT FOR SERVICE OF PROCESS IN THE STATE OF
NEW YORK (THE “PROPERTY STATE”) AND GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT
OF THE ADDRESS OF SUCH PLACE OF BUSINESS AND OF THE NAME AND ADDRESS OF ANY NEW
AGENT APPOINTED BY IT, AS APPROPRIATE, (B) THE FAILURE OF GUARANTOR’S AGENT FOR
SERVICE OF PROCESS TO GIVE IT NOTICE OF ANY SERVICE OF PROCESS WILL NOT IMPAIR
OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT BASED THEREON, (C) IF,
DESPITE THE FOREGOING, THERE IS FOR ANY REASON NO AGENT FOR SERVICE OF PROCESS
OF GUARANTOR AVAILABLE TO BE SERVED, AND IF GUARANTOR AT THAT TIME HAS NO PLACE
OF BUSINESS IN THE PROPERTY STATE THEN GUARANTOR IRREVOCABLY

4

 

--------------------------------------------------------------------------------

 

 

consents to service of process by registered or certified mail, postage prepaid,
to it at its address given in or pursuant to the first paragraph hereof,
Guarantor hereby waiving personal service thereof, and (d) Guarantor initially
and irrevocably designates the Secretary of State of the State of New York, with
offices on the date hereof at One Commerce Plaza, 99 Washington Avenue, Albany,
New York  12231, to receive for and on behalf of Guarantor service of process in
the Property State with respect to this Guaranty,.  Each of Guarantor,
Administrative Agent and Lenders covenants and agrees that in any action or
proceeding brought by any party arising hereunder, (x) each party shall and does
hereby waive trial by jury, and (y) each party (i) irrevocably submits to the
exclusive jurisdiction of the courts of the Property State and the United States
District Court located in the county in which the Property is located, and
appellate courts from any thereof, and (ii) irrevocably waives any objection
which it may have at any time to the laying on venue of any suit, action or
proceeding arising out of or relating to this Guaranty brought in any such
court, irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.


14.              THIS IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION. 
ADMINISTRATIVE AGENT MAY PROCEED DIRECTLY AND AT ONCE, WITHOUT NOTICE, AGAINST
GUARANTOR TO COLLECT AND RECOVER THE FULL AMOUNT OF THE LIABILITY HEREUNDER OR
ANY PORTION THEREOF, WITHOUT PROCEEDING AGAINST BORROWER OR ANY OTHER PERSON, OR
FORECLOSING UPON, SELLING, OR OTHERWISE DISPOSING OF OR COLLECTING OR APPLYING
AGAINST ANY OF THE MORTGAGED PROPERTY OR OTHER COLLATERAL FOR THE LOAN.  TO THE
EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES THE PLEADING OF ANY STATUTE OF
LIMITATIONS AS A DEFENSE TO THE OBLIGATION HEREUNDER.


15.              EACH REFERENCE HEREIN TO ADMINISTRATIVE AGENT AND LENDERS SHALL
BE DEEMED TO INCLUDE THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, TO WHOSE FAVOR THE
PROVISIONS OF THIS GUARANTY SHALL ALSO INURE.  EACH REFERENCE HEREIN TO
GUARANTOR SHALL BE DEEMED TO INCLUDE THE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF GUARANTOR, ALL OF WHOM SHALL BE BOUND
BY THE PROVISIONS OF THIS GUARANTY.


16.              IF ANY PARTY HERETO SHALL BE A PARTNERSHIP, THE AGREEMENTS AND
OBLIGATIONS ON THE PART OF GUARANTOR HEREIN CONTAINED SHALL REMAIN IN FORCE AND
APPLICATION NOTWITHSTANDING ANY CHANGES IN THE INDIVIDUALS COMPOSING THE
PARTNERSHIP AND THE TERM “GUARANTOR” SHALL INCLUDE ANY ALTERED OR SUCCESSIVE
PARTNERSHIPS BUT THE PREDECESSOR PARTNERSHIPS AND THEIR PARTNERS SHALL NOT
THEREBY BE RELEASED FROM ANY OBLIGATIONS OR LIABILITY HEREUNDER.


17.              GUARANTOR (AND ITS REPRESENTATIVE, EXECUTING BELOW, IF ANY) HAS
FULL POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE THIS GUARANTY AND TO PERFORM
ALL ITS OBLIGATIONS UNDER THIS GUARANTY.


18.              ALL UNDERSTANDINGS, REPRESENTATIONS AND AGREEMENTS HERETOFORE
HAD WITH RESPECT TO THIS GUARANTY ARE MERGED INTO THIS GUARANTY WHICH ALONE
FULLY AND COMPLETELY EXPRESSES THE AGREEMENT OF GUARANTOR, ADMINISTRATIVE AGENT
AND LENDERS.


19.              THIS GUARANTY MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS BY
SOME OR ALL OF THE PARTIES HERETO, EACH OF WHICH COUNTERPARTS SHALL BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT OF
GUARANTY.  THE FAILURE OF ANY PARTY HERETO TO EXECUTE THIS

5

 

--------------------------------------------------------------------------------

 

 

Guaranty, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.


20.              THIS GUARANTY MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED,
CHANGED, DISCHARGED OR TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE
PART OF ADMINISTRATIVE AGENT, LENDERS OR BORROWER, BUT ONLY BY AN AGREEMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION,
AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


21.              THIS GUARANTY SHALL TERMINATE AND BE OF NO FURTHER FORCE AND
EFFECT UPON THE DATE WHICH IS THE LATER OF (A) NINETY-ONE (91) DAYS SUBSEQUENT
TO THE DATE ON WHICH THE LOAN HAS BEEN PAID AND SATISFIED IN FULL OR (B) THE
EXPIRATION OF ANY OTHER APPLICABLE PREFERENCE PERIOD UNDER APPLICABLE BANKRUPTCY
LAWS; PROVIDED, HOWEVER, THAT GUARANTOR’S LIABILITY HEREUNDER SHALL SURVIVE SUCH
TERMINATION WITH RESPECT TO ANY AND ALL LOSSES RELATED TO OR ARISING FROM ACTS,
EVENTS OR CIRCUMSTANCES WHICH OCCURRED PRIOR TO SUCH PAYMENT AND SATISFACTION IN
FULL OF THE LOAN.  UPON SUCH TERMINATION UPON REPAYMENT AND SATISFACTION IN FULL
OF THE LOAN, AT GUARANTOR’S REQUEST, AGENT SHALL DELIVER A WRITTEN STATEMENT
CONFIRMING THE TERMINATION OF THIS GUARANTY, SUBJECT TO AND IN ACCORDANCE WITH
THIS SECTION 21. NOTWITHSTANDING THE FOREGOING, GUARANTOR’S OBLIGATIONS UNDER
THIS GUARANTY SHALL BE REINSTATED AS IF SUCH OBLIGATIONS HAD NOT BEEN TERMINATED
IF ANY PAYMENT BY BORROWER OR GUARANTOR TO LENDER IS HELD TO CONSTITUTE A
PREFERENCE OR FRAUDULENT CONVEYANCE UNDER BANKRUPTCY LAWS, OR FOR ANY REASON
LENDER IS DISGORGED OF SUCH PAYMENT OR IS REQUIRED TO PAY SUCH AMOUNT TO
BORROWER, GUARANTOR OR ANY OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, GUARANTOR SHALL NOT HAVE ANY LIABILITY HEREUNDER WITH
RESPECT TO ANY ACTS, EVENTS OR CIRCUMSTANCES FIRST ARISING AFTER (I) THE DATE ON
WHICH ADMINISTRATIVE AGENT, LENDER OR A PERSON THAT IS NOT AN AFFILIATE OF
BORROWER OR GUARANTOR ACQUIRES TITLE TO THE PROPERTY, WHETHER THROUGH
FORECLOSURE, PRIVATE POWER OF SALE OR THE DELIVERY OF A DEED-IN-LIEU OF
FORECLOSURE, EXCEPT WITH RESPECT TO ACTS TAKEN BY BORROWER, GUARANTOR OR ANY
AFFILIATE OF THE FOREGOING PRIOR TO OR ON OR AFTER SUCH DATE OR (II) THE DATE ON
WHICH A RECEIVER, TRUSTEE, LIQUIDATOR OR CONSERVATOR, OTHER THAN ANY SUCH PERSON
APPOINTED AT THE REQUEST OF BORROWER, GUARANTOR OR ANY AFFILIATE OF THE
FOREGOING, TAKES CONTROL OF THE PROPERTY, EXCEPT WITH RESPECT TO ACTS TAKEN BY
BORROWER, GUARANTOR OR ANY AFFILIATE OF THE FOREGOING PRIOR TO OR ON OR AFTER
SUCH DATE, AND FURTHER PROVIDED THAT THE APPOINTMENT OF A  RECEIVER, TRUSTEE,
LIQUIDATOR OR CONSERVATOR SHALL NOT DIMINISH OR REDUCE ANY LIABILITY THAT ARISES
AS RESULT OF BORROWER’S RECOURSE LIABILITY PURSUANT TO SECTION 13.1(A)(VII) OF
THE LOAN AGREEMENT WHICH SHALL TERMINATE IN ACCORDANCE WITH THE PROVISIONS OF
THE ENVIRONMENTAL INDEMNITY AGREEMENT.


22.              THIS GUARANTY SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO
PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE
GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


23.              GUARANTOR HEREBY WARRANTS, REPRESENTS AND COVENANTS TO
ADMINISTRATIVE AGENT THAT:


(A)                GUARANTOR IS DULY ORGANIZED AND EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE IN WHICH SUCH ENTITY IS ORGANIZED.  GUARANTOR IS
CURRENTLY QUALIFIED OR LICENSED


 

6

 

--------------------------------------------------------------------------------

 

 


(AS APPLICABLE) AND SHALL REMAIN QUALIFIED OR LICENSED TO DO BUSINESS IN EACH
JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED
OR LICENSED, EXCEPT WHERE SUCH FAILURE WOULD NOT CAUSE OR WOULD NOT REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.


(B)               THE EXECUTION AND DELIVERY OF THE GUARANTY HAS BEEN DULY
AUTHORIZED AND THE LOAN DOCUMENTS CONSTITUTE VALID AND BINDING OBLIGATIONS OF
GUARANTOR OR THE PARTY WHICH EXECUTED THE SAME, ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, MORATORIUM OR OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS, OR BY THE APPLICATION OF RULES OF EQUITY.


(C)                THE EXECUTION, DELIVERY AND PERFORMANCE BY GUARANTOR OF EACH
OF THE LOAN DOCUMENTS DO NOT VIOLATE ANY PROVISION OF ANY LAW OR REGULATION, OR
RESULT IN ANY BREACH OR DEFAULT UNDER ANY CONTRACT, OBLIGATION, INDENTURE OR
OTHER INSTRUMENT TO WHICH GUARANTOR IS A PARTY OR BY WHICH GUARANTOR IS BOUND,
EXCEPT AS WOULD NOT CAUSE OR WOULD NOT REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE EFFECT.


(D)               THERE ARE NO PENDING ASSESSMENTS OR ADJUSTMENTS OF GUARANTOR’S
INCOME TAX PAYABLE WITH RESPECT TO ANY YEAR, EXCEPT AS WOULD NOT CAUSE OR WOULD
NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT


(E)                NONE OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
WILL BE OR HAVE BEEN MADE WITH AN ACTUAL INTENT TO HINDER, DELAY OR DEFRAUD ANY
PRESENT OR FUTURE CREDITORS OF BORROWER OR GUARANTOR, AND BORROWER AND
GUARANTOR, ON THE DATE HEREOF, WILL HAVE RECEIVED FAIR AND REASONABLY EQUIVALENT
VALUE IN GOOD FAITH FOR THE CONTINUED GRANT OF THE LIENS OR SECURITY INTERESTS
EFFECTED BY THE LOAN DOCUMENTS.  AS OF THE DATE HEREOF, BORROWER AND GUARANTOR
ARE SOLVENT AND WILL NOT BE RENDERED INSOLVENT BY THE TRANSACTIONS CONTEMPLATED
BY THE LOAN DOCUMENTS.  AS OF THE DATE HEREOF, BORROWER AND GUARANTOR ARE ABLE
TO PAY THEIR RESPECTIVE DEBTS AS THEY BECOME DUE.


(F)                GUARANTOR SHALL PROMPTLY NOTIFY ADMINISTRATIVE AGENT IN
WRITING OF ANY LITIGATION PENDING OR, TO GUARANTOR’S KNOWLEDGE, THREATENED
AGAINST GUARANTOR THAT, IF SUCCESSFUL AGAINST GUARANTOR, WOULD NOT BE COVERED BY
INSURANCE AND WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT


(G)               AS OF THE DATE HEREOF AND CONTINUING THEREAFTER FOR THE TERM
OF THE LOAN, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 3.8, 3.28
AND 3.29 OF THE LOAN AGREEMENT ARE TRUE AND CORRECT WITH RESPECT TO GUARANTOR,
IT BEING UNDERSTOOD THAT WHEREVER THE TERM “BORROWER” IS USED IN EACH THE
FOREGOING SECTIONS IT SHALL BE DEEMED TO BE “GUARANTOR”.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.

GUARANTOR:

ALEXANDER’S, INC., a Delaware corporation

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

 

--------------------------------------------------------------------------------

 